—Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered June 17, 1997, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The court properly denied, without a hearing, the defendant’s motion to withdraw his plea of guilty because the record of the plea proceedings, in which the defendant expressly stated under oath that he was not coerced or threatened into pleading guilty, belied his claim of coercion (see, People v Murray, 245 AD2d 531; People v Breeden, 221 AD2d 352; People v Richardson, 214 AD2d 624). Moreover, the court did not err in refusing to assign new counsel to represent the defendant on his motion (see, People v Murray, supra; People v Richardson, supra). Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.